Citation Nr: 1131821	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1970 to March 1972.  He was awarded the Combat Infantryman Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2006.  A statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The Veteran asserts that his hearing loss and ringing of his ears are due to combat noise exposure in service.

The Board acknowledges that the Veteran was afforded a VA audiological examination in March 2005.  In an October 2005 addendum, the VA examiner opined "that it is unlikely the veterans [sic] hearing loss and tinnitus are related to his military service.  His separation physical exam indicated that he exited the military with normal hearing bilaterally."  

The Veteran's service treatment records include three audiological examination reports.  Although the separation examination appears to document all 0's at tested frequencies, the audiological examination reports appear to document other readings.  Under the circumstances, the Board believes further medical clarification is necessary. 

Further, it should be noted that VA has determined that the Veteran did engage in combat.  As noted above, the Veteran is a recipient of the Combat Infantry Badge.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding the combat related bilateral hearing loss and tinnitus must be considered.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner should assume that the Veteran was in fact exposed to acoustic trauma during combat service.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current tinnitus is related to acoustic trauma during service? 

A rationale should be provided, to include specific discussion of all audiological reports in the service treatment records.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should specifically consider and discuss the application of 38 U.S.C.A. § 1154(b) to the facts of this case.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


